DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 16-23 are amended. Claim 24 is newly added. Claims 1-15 are cancelled. Claims 16-22 are presently examined.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 9/29/2020 is withdrawn.

Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive. The objections of 9/29/2020 are overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 16, it is unclear whether the limitations “dry matter” (lines 8-9, 10) refer to the dry matter of line 4 or to new dry matter, rendering the claim indefinite. For the purposes of this Office action, the limitations will be interpreted as if they refer to the dry matter of line 4.
It is unclear whether the limitation “tobacco fibres” (line 15) refers to the tobacco fibres of line 3 or to new tobacco fibres, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to tobacco fibres. Claims 17-22 are indefinite by dependence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,007,637) in view of Zuchuat (US 10,791,756) and Mua (US 7,428,905).

Regarding claim 16, Liu discloses a process of producing a tobacco sheet by a papermaking (abstract) in which tobacco stem is prepared by threshing tobacco (column 2, lines 33-36). The tobacco stem includes leaf veins, which are considered to meet the claim limitation of ribs. The tobacco stem is extracted at 30-60 °C (column 3, lines 27-31) using water (column 3, lines 32-39) and the tobacco leaves are extracted separately using water (column 3, lines 40-44). The extracted tobacco fibers are then concentrated and formed into a sheet (abstract) by a papermaker machine (column 3, lines 45-58). The tobacco stem extract is abnegated (column 3, lines 18-26), indicating that only the tobacco leaf extract is used in that phase of the process, and then added back into the sheet (column 3, lines 4-17). Liu does not explicitly disclose (a) the weight of tobacco fibers in the sheet (b) adding the extract and a humectant at a specific concentration.
Regarding (a), Zuchuat teaches a reconstituted tobacco sheet (column 5, lines 66-67) having tobacco stem or stalk fibers that make up 40 to 50% dry weight of the sheet resulting in a sheet having higher tensile strength (column 6, lines 1-21).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco fibers forming a sheet of Liu with the tobacco fiber weight of Zuchuat. One would have been motivated to do so since Zuchuat teaches that higher tobacco fiber weights produce tobacco sheets with increased tensile strength.
Regarding (b), Mua teaches a smokeable filler having a tobacco containing material (abstract) made into a sheet using a papermaking process (column 2, lines 38-63). A previously concentrated tobacco extract is added up to 30% dry weight of the sheet and humectant is added at 12.5% dry weight 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco sheet of Liu with the sheet containing filler and tobacco of Mua. One would have been motivated to do so since Mua teaches a sheet with reduced Hoffman Analyte delivery.

Regarding claim 17, Liu discloses that the tobacco stem is extracted at 70 °C and the leaf scrap is extracted at 30 °C (column 9, lines 16-36).

Regarding claim 18, modified Liu teaches all the claim limitations as set forth above. Liu additionally discloses that the sheet is threshed and packed (column 9, lines 16-36). Modified Liu does not explicitly teach cutting the reconsistuted tobacco into sheets.
Mua teaches a method of making a smokeable sheet in which the sheet is cut to be blended into a smoking article (column 3, lines 21-48).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the packing of modified Liu with the cutting of Mua. One would have been motivated to do so since Mua teaches cutting a sheet to add it to a cigarette.

Regarding claim 21, Liu discloses that the tobacco is formed into the shape of a sheet (column 9, lines 37-40).

Regarding claim 22, Mua teaches that the humectant is glycerol (column 4, lines 12-24).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,007,637) in view of Zuchuat (US 10,791,756) and Mua (US 7,428,905) as applied to claim 18 above, and further in view of Frankenburg (US 2,592,554).

Regarding claim 19, modified Liu teaches all the claim limitations as set forth above. Modified Liu does not explicitly teach the sheet made by assembling several layers together.
Frankenburg teaches a method of forming a tobacco sheet that is coherent and self supporting (column 1, lines 27-43) made up a laminate of two superficial tobacco layers bound together by a glass fiber mat (column 5, lines 28-39).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco sheet of modified Liu with the layers of Frankenburg. One would have been motivated to do so since Frankenburg teaches a tobacco sheet that is self supporting due to its laminate structure.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,007,637) in view of Zuchuat (US 10,791,756) and Mua (US 7,428,905) as applied to claim 18 above, and further in view of Pearce (US 2,626,612).

Regarding claim 20, modified Liu teaches all the claim limitations as set forth above. Modified Liu does not explicitly teach rolling the tobacco.
Pearce teaches forming a tobacco sheet material (title) and subsequently rolled into a reel or otherwise packed (column 3, lines 45-62, figure 3, reference numeral 32).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rolling of Pearce for the packing of Liu. One would have KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Response to Arguments
Regarding claim 16, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that Mua and Liu cannot be combined since Liu is directed to a tobacco sheet containing tobacco fibers whereas Mua is directed to a smokable filler material having little to no tobacco fibers and (b) that Liu is silent as to a tobacco aqueous soluble fraction being present in the tobacco sheet.
Regarding (a), Mua teaches that the filler in the sheet may be at concentrations as low as 10% by weight to achieve the beneficial properties of the invention (column 4, lines 12-24). This same sheet has a tobacco material of up to 30% by weight. Furthermore, one of ordinary skill in the art would recognize adding any amount of filler would reduce Hoffman Analyte release since the proportion of tobacco relative to the overall weight of the sheet would be reduced. One of ordinary skill in the art would therefore have been motivated to apply the principles of Mua to the sheet of Liu.
Furthermore, humectants are a commonly known additive in reconstituted tobacco sheets. See, for instance, Halter (US 3,584,631), which teaches a reconstituted tobacco sheet having a humectant as a plasticizer (abstract), Adedeji (US 5,908,034) which teaches cast reconstituted tobacco sheet (column 1, lines 57-67, column 2, lines 1-5), and Plojoux (US 10,966,461), which teaches a homogenized tobacco sheet containing a humectant (column 8, lines 30-53). One of ordinary skill in the art would therefore recognize that, to the extent the teachings regarding the filler of Mua may be incompatible with the fiber of Liu, that humectants at relatively low concentrations are possible additives to use with reconstituted tobacco sheets. 


Regarding claims 17-22, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim. However, all claims are rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747